            Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 Neo Wireless LLC,

                    Plaintiff,

           v.                                        CIVIL ACTION NO. 6:21-cv-0026

 Apple Inc.
                                                     JURY TRIAL DEMANDED
                    Defendant.


                       PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Neo Wireless LLC (“Plaintiff” or “Neo Wireless”) files this Original

Complaint against Defendant Apple Inc. (“Apple”) for patent infringement under 35

U.S.C. § 271. Plaintiff alleges, based on its own personal knowledge with respect to its

own actions and based upon information and belief with respect to all others’ actions, as

follows:

                                         THE PARTIES

       1.       Plaintiff Neo Wireless LLC is a Delaware corporation with its principal

place of business located in Wayne, Pennsylvania.

       2.       On information and belief, Defendant Apple is a California corporation

with its principal place of business located at One Apple Park Way, Cupertino, California

95014. Apple maintains several regular and established places of business in the Western

District of Texas including at 12535 Riata Vista Circle and 5501 West Parmer Lane,

Austin, Texas 78727; 2901 S. Capital of Texas Hwy, Austin, TX 78746; 3121 Palm Way,

Austin, TX 78758; 8401 Gateway Boulevard West, El Paso, TX 79925; 15900 La

Cantera Parkway, San Antonio, TX 78256; and 7400 San Pedro Avenue, San Antonio,


                                             1
              Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 2 of 24




TX 78216. Moreover, Apple maintains seventeen regular and established storefront

Apple Stores across the state of Texas.1 Apple offers and sells its products and/or

services, including those accused herein of infringement, to customers and potential

customers located in Texas, including in the judicial Western District of Texas, such as at

the Barton Creek Mall (2901 S. Capital of Texas Hwy) and in the Domain (3121 Palm

Way) in Austin, Texas. Apple may be served with process through its registered agent for

service in Texas: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas Texas

75201.

         3.       On information and belief, seven of Apple’s suppliers manufacture

products, including those relevant to this Complaint, in the State of Texas. Cypress

Semiconductor Corporation, Flex Limited, Samsung Electronics Company Limited, and

Maxim Integrated Products Incorporated are all located within this judicial district. Hon

Hai Precision Industry Company Limited (FoxConn) is located in the Dallas/Fort Worth

metroplex.2 On information and belief, Cypress Semiconductor, Apple’s supplier,

produces chips for use in Apple’s Accused Instrumentalities in its Austin factory at

Apple’s direction and specification.3 On information and belief, Flex Limited or

Flextronics, Apple’s supplier, assembles infringing products in its Austin factory at




1
    https://www.apple.com/retail/storelist/
2
    https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf.
3
 https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf;
https://www.investopedia.com/4-stocks-poised-to-gain-as-new-iphone-sales-beat-
expectations-4769942; https://www.austinhomeseeker.com/cypress-semiconductor.php;
https://9to5mac.com/2020/02/26/iphone-fixed-broadcom-chip-flaw/.


                                              2
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 3 of 24




Apple’s direction and specifications.4 On information and belief, Hon Hai Precision

Industry or Foxconn, Apple’s primary assembly supplier, has two plants for Apple

products located in Fort Worth, Texas. At least one of these plants is a repair factory for

Apple’s products, including infringing products.5 On information and belief, Maxim

Integrated, Apple’s supplier, produces chips used in the Accused Instrumentalities in its

San Antonio factory at Apple’s direction and specifications.6 On information and belief,

Qorvo, Apple’s supplier, produces radio frequency chips used in the Accused

Instrumentalities in its Richardson factory location at Apple’s direction and

specifications.7 On information and belief, Samsung, Apple’s supplier, designs and

produces chips used in the Accused Instrumentalities in its Austin factory (as discussed in

greater detail below) at Apple’s direction and specifications.




4
 https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf;
https://www.bloomberg.com/news/articles/2020-04-04/apple-supplier-targets-production-
of-30-000-ventilators-a-month; https://www.cnbc.com/2019/11/20/apple-ceo-tim-cook-
and-preident-trump-tour-texas-computer-factory.html.
5
 https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf;
https://focustaiwan.tw/sci-tech/201903090004; https://dallasinnovates.com/uta-teams-
with-foxconn-to-help-reduce-iphone-fraudulent-claims1423/.
6
  https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf;
https://appleinsider.com/articles/12/07/19/made_in_america_apples_supply_chain_increa
sing_us_production; https://en.wikipedia.org/wiki/Maxim_Integrated;
https://pdfserv.maximintegrated.com/en/pr/SanAntonio.pdf.
7
 https://www.apple.com/supplier-responsibility/pdf/Apple-Supplier-List.pdf;
https://www.forbes.com/sites/greatspeculations/2020/05/29/qualcomm-qorvo--jabil-
apple-suppliers-have-been-left-behind-from-the-rally-time-to-buy/#677ea6942257;
https://www.fool.com/investing/2020/03/03/apple-supplier-qorvo-cuts-guidance-
coronavirus.aspx.


                                             3
            Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 4 of 24




                             JURISDICTION AND VENUE

       4.       This action includes a claim of patent infringement arising under the

patent laws of the United States, 35 U.S.C. §§ 1 et seq. This Court has jurisdiction over

this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.       This Court has personal jurisdiction over Apple. As indicated above,

Apple conducts business and has committed acts of patent infringement and has induced

and contributed to acts of patent infringement by others in this District, the State of

Texas, and elsewhere in the United States.

       6.       Venue is proper in this judicial district per 28 U.S.C. §§ 1391 and 1400(b).

       7.       Apple has committed acts of infringement in this judicial district and

maintains regular and established places of business in this district, as set forth above.

Apple has continuous and systematic business contacts with the State of Texas. Apple,

directly or through subsidiaries or intermediaries (including distributors, retailers,

contract manufacturers, and others), conducts its business extensively throughout Texas,

by shipping, manufacturing, distributing, offering for sale, selling, and advertising

(including the provision of interactive web pages) its products and services in the State of

Texas and the Western District of Texas.

       8.       Apple, directly or through subsidiaries or intermediaries (including

distributors, retailers, contract manufacturers, and others), has purposefully and

voluntarily placed its infringing products and services into this District and into the

stream of commerce with the intention and expectation that they will be purchased and

used by consumers in this District. Apple has offered and sold and continues to offer and

sell these infringing products and services in this District, including at its seventeen



                                              4
               Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 5 of 24




physical Apple stores located within the state and more specifically those stores located

in this District such as at 5501 West Parmer Lane, Austin, Texas, 2901 S. Capital of

Texas Hwy, Austin, TX 78746; 3121 Palm Way, Austin, TX 78758; 8401 Gateway

Boulevard West, El Paso, TX 79925; 15900 La Cantera Parkway, San Antonio, TX

78256; and 7400 San Pedro Avenue, San Antonio, TX 78216.8 Moreover, Apple has

authorized its infringing products to be sold by numerous third-party sellers. For

example, Apple’s website indicates at least 99 stores sell infringing iPhones in Austin,9 at

least 99 stores sell infringing iPhones in the Waco area,10 and at least 99 stores sell

infringing iPhones in San Antonio.11 Put simply, Apple has authorized hundreds of stores

located in the Western District of Texas to sell infringing products to customers and other

end-users.

          9.       Apple has committed acts of infringement in this judicial district and has a

regular and established place of business in this judicial district. Apple declared in

September 2019 a “newly redesigned Mac Pro” would be manufactured in a factory in

Austin, where Mac Pro has been made since 2013. According to supply chain sources,

Apple is going to launch a 5G Mac Pro in the second half of 2020 that will be




8
    https://www.apple.com/retail/storelist/.
9
 https://locate.apple.com/sales/?pt=3&lat=30.2642643&lon=-
97.7475016&address=Austin.
10
     https://locate.apple.com/sales/?pt=3&lat=31.558389&lon=-97.129989&address=Waco.
11
  https://locate.apple.com/sales/?pt=3&lat=29.424586&lon=-
98.49464&address=San%20antonio.


                                                5
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 6 of 24




manufactured in its Austin manufacturing plant.12 In 2018, Apple announced an

expansion of its operations in Austin, including an investment of $1 billion to build a new

campus. To date, Apple’s campus houses over 8,000 employees with the capacity to grow

to upwards of 15,000 employees, some of which have relevant knowledge of the accused

technology. For example, Apple recently published an Austin job posting for a Baseband

HW Design Engineer to be a part of their design team responsible for “architecture,

design, implementation, and integration of the baseband systems for all Apple

products.”13 This expansion has made Apple the largest private employer in the city of

Austin and contributed to the significant increase of Apple engineers located in Austin.

The campus’s functions include engineering, R&D, operations, finance, sales and

customer support.14 Apple’s Austin campus is the company’s second largest physical

campus and will include a 192-room hotel to house Apple employees who travel to

Austin for work; three million square feet including two million square feet of office

space (making it one of the world’s largest office buildings); and a significant tax break

from Williamson County for building this campus. This Austin location is a continuation

of Apple’s partnership with the Austin area that has existed for 30 years.



12
   https://www.apple.com/newsroom/2019/09/apples-new-mac-pro-to-be-made-in-texas/;
https://www.apple.com/newsroom/2019/11/apple-expands-in-austin/;
https://www.digitimes.com/news/a20190802PD207.html;
https://www.macrumors.com/2019/08/02/apple-to-launch-macbooks-with-5g-2h-2020/;
13
     https://jobs.apple.com/en-us/details/200163864/baseband-hw-design-engineer.
14
  https://www.apple.com/newsroom/2018/12/apple-to-build-new-campus-in-austin-and-
add-jobs-across-the-us/; https://www.apple.com/newsroom/2019/11/apple-expands-in-
austin/; https://communityimpact.com/austin/northwest-
austin/technology/2020/05/21/revised-apple-campus-site-plan-in-northwest-austin-
includes-new-6-story-hotel/


                                             6
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 7 of 24




       10.     Apple additionally operates a research lab in Austin trying to figure out

ways to recycle iPhones.15

                                 ASSERTED PATENTS

       11.     On June 18, 2013, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,467,366 (“the ’366 patent”), entitled “Methods and

Apparatus for Random Access in Multi-Carrier Communication Systems.” A copy of

the ’366 patent is attached as Exhibit A.

       12.     The ’366 patent issued from U.S. Patent Application 13/205,579, which

was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The

application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on

December 14, 2005. The now-issued ’366 patent was assigned from Neocific, Inc. to

CFIP NCF LLC on November’ 22, 2019 before it was assigned to Neo Wireless LLC on

January 23, 2020.

       13.     The ’366 patent is valid and enforceable.

       14.     On June 7, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,363,066 (“the ’066 patent”), entitled “Method and

Apparatus for Flexible Use of Frequency Bands.” A copy of the ’066 patent is attached as

Exhibit B.

       15.     The ’066 patent issued from U.S. Patent Application 14/041,495, which

was assigned from the inventors to Neocific, Inc. on February 2, 2012. The now-




15
   https://www.cnet.com/news/apple-is-opening-up-its-world-of-iphone-recycling/;
https://appleinsider.com/articles/19/04/18/apple-increases-recycling-program-efforts-
ahead-of-earth-day


                                             7
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 8 of 24




issued ’066 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

       16.     The ’066 patent is valid and enforceable.

       17.     On April 17, 2018, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,833,908 (“the ’908 patent”), entitled “Channel

Probing Signal for a Broadband Communication System.” A copy of the ’908 patent is

attached as Exhibit C.

       18.     The ’908 patent issued from U.S. Patent Application 16/902,740, which
was filed by Neo Wireless LLC on behalf of the inventors.
       19.     The ’908 patent is valid and enforceable.

       20.     On September 11, 2018, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 10,075,941 (“the ’941 patent”), entitled “Methods

and Apparatus for Multi-Carrier Communications With Adaptive Transmission and

Feedback.” A copy of the ’941 patent is attached as Exhibit D.

       21.     The ’941 patent issued from U.S. Patent Application 15/082,878, which
was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The
application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on
December 14, 2005. The now-issued ’941 patent was assigned from Neocific, Inc. to
CFIP NCF LLC on November 22, 2019 before it was assigned to Neo Wireless LLC on
January 23, 2020.
       22.     The ’941 patent is valid and enforceable.

       23.     The ’450 patent issued from U.S. Patent Application 15/676,421, which

was assigned from the inventors to Neocific, Inc. on October 2, 2007. The now-

issued ’450 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

                                             8
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 9 of 24




       24.     The ’450 patent is valid and enforceable.

       25.     On October 15, 2019, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,447,450 (“the ’450 patent”), entitled “Method and

System for Multi-Carrier Packet Communication with Reduced Overhead.” A copy of

the ’450 patent is attached as Exhibit E.

       26.     Neo Wireless owns all rights, title, and interest in and to each of

the ’366, ’066, ’908, ’941, and ’450 patents (the “patents-in-suit”) and possesses all rights

of recovery.

                              FACTUAL ALLEGATIONS

       27.     Inventor Xiaodong (Alex) Li, Ph.D. founded Neocific Inc. in the early
2000s to design, develop, and implement a new wireless communication system. He and
his co-inventors had extensive experience with wireless communications systems,
including the development of the Wi-Max standards, and a deep understanding of the
flaws in existing systems at the time. The inventors saw an opportunity to create a new
wireless communication system meant to address those flaws while incorporating cutting-
edge Orthogonal Frequency-Division Multiple Access (OFDMA) based technologies,
and, starting in the 2004-2005 timeframe, they filed patents on the work.
       28.     Dr. Li served as the President and Founder of Neocific. Dr. Li obtained his
Ph. D. in electrical engineering from the University of Washington, his M.S. from
Shanghai Jiao Tong University, and his B.S. from Tsinghua University. Dr. Li has
authored more than 30 journal and conference papers in wireless communications, video
coding, and networking. He has been granted more than 100 U.S. and foreign patents.
       29.     Dr. Titus Lo, Ph.D. is a founding employee of Neocific. Dr. Lo obtained

his Ph.D. in electrical engineering from McMaster University and his B.S. from the

University of British Columbia. Dr. Lo has authored more than 30 technical papers in


                                             9
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 10 of 24




international peer-reviewed journals and presented more than 50 time at industry events.

He has been granted more than 100 U.S. and foreign patents.

       30.     Neo Wireless owns all substantial right, title, and interest in the patents-in-

suit, and holds the right to sue and recover damages for infringement thereof..

       31.     David Loo is the CEO of Plaintiff Neo Wireless. Mr. Loo works and
resides in Wayne, Pennsylvania. Mr. Loo has over a decade of experience as a licensing
executive and patent attorney with a well-established track record of assisting companies,
inventors and patent holders to ensure they are fairly compensated for their inventions.
       32.     The wireless communication industry has been developing rapidly since
Bell Labs developed the First Generation of modern commercial cellular technology in
1984. Multiple wireless communication technologies designated by generations emerged
and brought new capacities to people all over the world. In 2008, The 3rd Generation
Partnership Project (“3GPP”) created and finalized the LTE standards as an upgrade to
3G. The cellular industry recognized its major benefits, and virtually all cellular device
manufacturers, including Apple, have embraced LTE as the next generation of
commercial cellular technology and developed phones and other cellular devices to
utilize the 4G LTE technology.
       33.     Defendant Apple is a multinational company that is noted for its flagship
product, the iPhone, which is designed in sold throughout the United States. The iPhone
has brought great success to Apple. In 2019 alone, Apple reported a $167 billion revenue
from the sales of iPhone.
       34.     The iPhone is set up to use multiple cellular networks, such as LTE or 4G
and New Radio (“NR”) or 5G. In 2012, Apple announced the iPhone 5, which was its
first smartphone to support 4G LTE connectivity. Over five million units of iPhone 5
were sold within three days after its launch. Thereafter, Apple announced iPhone 5C,
iPhone 5S, iPhone SE, iPhone 6, iPhone 6 Plus, iPhone 6S, iPhone 6S Plus, iPhone 7,
iPhone 7 Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone XS, iPhone XR, iPhone 11,
                                             10
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 11 of 24




iPhone 11 Pro, and iPhone 11 Max, all with 4G LTE capabilities.
        35.    To utilize LTE or 4G and NR or 5G networks, the iPhone is manufactured
to comply with wireless standards, such as the 3GPP standards, that ensure compatibility
of wireless devices and wireless networks. Other cellular-capable devices of Apple, such
as the iPad, iPad Air, iPad mini, iPad Pro, and Apple Watch, are designed to ensure
compliance with the 3GPP standards as well.
        36.    Apple has been on notice of the asserted patents since at least the filing
and/or service of this Complaint. Apple has known that the acts complained of below
constituted infringement of the asserted patents, or at least subjectively believed there
was a high probability of infringement of the asserted patents but took deliberate steps to
avoid confirming the same.
        37.    As described above, the asserted patents read on portions of the LTE or
4G and NR or 5G standards, which Apple implements in its products (“Apple’s Accused
Instrumentalities”), such as its iPhone products and other cellular-capable devices. Apple
makes, uses, sells, offers to sell and/or imports these Accused Instrumentalities in the
United States. Accordingly, Apple directly and indirectly infringes each of patents-in-
suit.
        38.    Apple does not have any rights to the patents-in-suit.
        39.    In the interest of providing detailed averments of infringement, Neo

Wireless has identified below at least one claim per patent to demonstrate infringement.

However, the selection of claims should not be considered limiting, and additional claims

of the patents-in-suit (including method, system, and apparatus claims) that are infringed

by Apple will be disclosed in compliance with the Court’s rules related to infringement

contentions.

               COUNT ONE: INFRINGEMENT OF THE ’366 PATENT

        40.    Neo Wireless incorporates by reference the preceding paragraphs as if

                                             11
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 12 of 24




fully set forth herein.

          41.   As described above, Defendant Apple has infringed and continues to

infringe the patents-in-suit by implementing certain cellular standards, including

particular 3GPP standards, into its products.

          42.   Apple directly infringes the ’366 patent because it has made, used, sold,

offered to sell and/or imported its Accused Instrumentalities in the United States. For

example, each of Apple’s Accused Instrumentalities implements the portions of the 3GPP

LTE standard specification that read on at least claim 1 the ’366 patent. See Exhibit F.

          43.   Apple’s Accused Instrumentalities meet at least one claim of the ’366

patent.

          44.   Apple makes, uses, offers to sell, sells, and imports Apple’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          45.   Apple therefore infringes the ’366 patent under 35 U.S.C. § 271(a).

          46.   Apple indirectly infringes the ’366 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          47.   Apple took the above actions intending to cause infringing acts by others.
          48.   Apple received actual notice of its infringement of the ’366 patent at least
as early as the date of service of Complaint. Therefore, Apple was or is now aware of the
‘366 patent or has willfully blinded itself as to the existence of the ’366 patent and made,
used, sold, offered to sell, imported and/or encouraged the making, using, selling,
offering to sell, or importing of the Accused Products despite knowing of an objectively
high likelihood that its actions constituted infringement of the ’366 patent at all times

                                             12
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 13 of 24




relevant to this suit. Alternatively, Apple subjectively believed there was a high
probability that others would infringe the ’366 patent but took deliberate steps to avoid
confirming that it was actively inducing infringement by others. Apple therefore infringes
the patents-in-suit under 35 U.S.C. § 271(b).
       49.     Apple indirectly infringes the ’366 patent by contributing to infringement

by others, such as end-user customers by offering to sell and selling within the United

States components (that is, the Accused Instrumentalities) that constitute a material part

of the inventions claimed in the ’366 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’366 patent. Apple’s end-user customers

directly infringe the ’366 patent by, for example, using the cellular functionality of

Apple’s Accused Instrumentalities, including establishing communication with the

cellular wireless network and contending for access to resources on the network.

       50.     In offering to sell and selling the components specified above, Apple has

known these components to be especially made or especially adapted for use in an

infringement of the ’366 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Apple

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’366 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Apple

therefore infringes the ’366 patent under 35 U.S.C. § 271(c).

       51.     To the extent that Apple releases any new version of Apple’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’366 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Apple’s current infringement


                                             13
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 14 of 24




described above.

          52.    Neo Wireless has been damaged and continues to be damaged by each of

Apple’s infringement of the 366 patent.

                COUNT TWO: INFRINGEMENT OF THE ’066 PATENT
          53.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          54.    As described above, Defendant Apple has infringed and continues to
infringe the patents-in-suit by implementing certain cellular standards, including
particular 3GPP standards, into its products.
          55.    Apple directly infringes the ’066 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of the Apple’s Accused Instrumentalities implements the
portions of the 3GPP LTE standard specification that read on at least claim 6 the ’066
patent. See Exhibit G.
          56.    Apple’s Accused Instrumentalities meet at least one claim of the ’066
patent.
          57.    Apple makes, uses, offers to sell, sells, and imports Apple’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          58.    Apple therefore infringes the ’066 patent under 35 U.S.C. § 271(a).

          59.    Apple indirectly infringes the ’066 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          60.    Apple took the above actions intending to cause infringing acts by others.
          61.    Apple received actual notice of its infringement of the ’066 patent at least

                                              14
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 15 of 24




as early as the date of service of Complaint. Therefore, Apple was or is now aware of the
‘066 patent or has willfully blinded itself as to the existence of the ’066 patent and made,
used, sold, offered to sell, imported and/or encouraged the making, using, selling,
offering to sell, or importing of the Accused Products despite knowing of an objectively
high likelihood that its actions constituted infringement of the ’066 patent at all times
relevant to this suit. Alternatively, Apple subjectively believed there was a high
probability that others would infringe the ’066 patent but took deliberate steps to avoid
confirming that it was actively inducing infringement by others. Apple therefore infringes
the ’066 patent under 35 U.S.C. § 271(b).
       62.     Apple indirectly infringes the ’066 patent by contributing to infringement
by others, such as end-user customers by offering to sell and selling within the United
States components (that is, the Accused Instrumentalities) that constitute a material part
of the inventions claimed in the ’066 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’066 patent. Apple’s end-user customers
directly infringe the ’066 patent by, for example, using the cellular functionality of
Apple’s Accused Instrumentalities, including establishing communication with the
cellular wireless network and contending for access to resources on the network.
       63.     In offering to sell and selling the components specified above, Apple has

known these components to be especially made or especially adapted for use in an

infringement of the ’066 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Apple

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’066 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Apple

therefore infringes the ’066 patent under 35 U.S.C. § 271(c).

                                             15
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 16 of 24




          64.    To the extent that Apple releases any new version of Apple’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’066 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Apple’s current infringement

described above.

          65.    Neo Wireless has been damaged and continues to be damaged by each of

Apple’s infringement of the 066 patent.

                COUNT THREE: INFRINGEMENT OF THE ’908 PATENT

          66.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          67.    As described above, Defendant Apple has infringed and continues to
infringe the patents-in-suit by implementing certain cellular standards, including
particular 3GPP standards, into its products.
          68.    Apple directly infringes the ’908 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Apple’s Accused Instrumentalities implements the portions
of the 3GPP LTE standard specification that read on at least claim 11 the ’908 patent. See
Exhibit H.
          69.    Apple’s Accused Instrumentalities meet at least one claim of the ’908
patent.
          70.    Apple makes, uses, offers to sell, sells, and imports Apple’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          71.    Apple therefore infringes the ’908 patent under 35 U.S.C. § 271(a).

          72.    Apple indirectly infringes the ’908 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take


                                              16
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 17 of 24




advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
       73.     Apple took the above actions intending to cause infringing acts by others.
       74.     Apple received actual notice of its infringement of the ’908 patent at least

as early as the date of service of Complaint. Therefore, Apple was or is now aware of the

‘908 patent or has willfully blinded itself as to the existence of the ’908 patent and made,

used, sold, offered to sell, imported and/or encouraged the making, using, selling,

offering to sell, or importing of the Accused Products despite knowing of an objectively

high likelihood that its actions constituted infringement of the ’908 patent at all times

relevant to this suit. Alternatively, Apple subjectively believed there was a high

probability that others would infringe the ’908 patent but took deliberate steps to avoid

confirming that it was actively inducing infringement by others. Apple therefore infringes

the ’908 patent under 35 U.S.C. § 271(b).

       75.     Apple indirectly infringes the ’908 patent by contributing to infringement

by others, such as end-user customers by offering to sell and selling within the United

States components (that is, the Accused Instrumentalities) that constitute a material part

of the inventions claimed in the ’908 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’908 patent. Apple’s end-user customers

directly infringe the ’908 patent by, for example, using the cellular functionality of

Apple’s Accused Instrumentalities, including establishing communication with the

cellular wireless network and contending for access to resources on the network.

       76.     In offering to sell and selling the components specified above, Apple has

known these components to be especially made or especially adapted for use in an

infringement of the ’908 patent and that these components are not a staple article or

                                             17
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 18 of 24




commodity of commerce suitable for substantial non-infringing use. Alternatively, Apple

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’908 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Apple

therefore infringes the ’908 patent under 35 U.S.C. § 271(c).

          77.    To the extent that Apple releases any new version of Apple’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’908 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Apple’s current infringement

described above.

          78.    Neo Wireless has been damaged and continues to be damaged by each of

Apple’s infringement of the 908 patent.

                COUNT FOUR: INFRINGEMENT OF THE ’941 PATENT
          79.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          80.    As described above, Defendant Apple has infringed and continues to
infringe the patents-in-suit by implementing certain cellular standards, including
particular 3GPP standards, into its products.
          81.    Apple directly infringes the ’941 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Apple’s Accused Instrumentalities implements the portions
of the 3GPP LTE standard specification that read on at least claim 13 the ’941 patent. See
Exhibit I.
          82.    Apple’s Accused Instrumentalities meet at least one claim of the ’941
patent.


                                              18
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 19 of 24




        83.     Apple makes, uses, offers to sell, sells, and imports Apple’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        84.     Apple therefore infringes the ’941 patent under 35 U.S.C. § 271(a).

        85.     Apple indirectly infringes the ’941 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        86.     Apple took the above actions intending to cause infringing acts by others.
        87.     On information and belief, Apple was aware of the ’941 patent prior to the

filing of this lawsuit.

        88.     Apple patent U.S. 8,547,861 cites to related patents or patent applications

in the ’941 patent family.

        89.     Apple received actual notice of its infringement of the ’941 patent at least

as early as the date of service of Complaint. Therefore, Apple was or is now aware of the

‘941 patent or has willfully blinded itself as to the existence of the ’941 patent and made,

used, sold, offered to sell, imported and/or encouraged the making, using, selling,

offering to sell, or importing of the Accused Products despite knowing of an objectively

high likelihood that its actions constituted infringement of the ’941 patent at all times

relevant to this suit. Alternatively, Apple subjectively believed there was a high

probability that others would infringe the ’941 patent but took deliberate steps to avoid

confirming that it was actively inducing infringement by others. Apple therefore infringes

the ’941 patent under 35 U.S.C. § 271(b).

        90.     Apple indirectly infringes the ’941 patent by contributing to infringement


                                             19
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 20 of 24




by others, such as end-user customers by offering to sell and selling within the United

States components (that is, the Accused Instrumentalities) that constitute a material part

of the inventions claimed in the ’941 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’941 patent. Apple’s end-user customers

directly infringe the ’941 patent by, for example, using the cellular functionality of

Apple’s Accused Instrumentalities, including establishing communication with the

cellular wireless network and contending for access to resources on the network.

       91.     In offering to sell and selling the components specified above, Apple has

known these components to be especially made or especially adapted for use in an

infringement of the ’941 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Apple

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’941 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Apple

therefore infringes the ’941 patent under 35 U.S.C. § 271(c).

       92.     To the extent that Apple releases any new version of Apple’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’941 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Apple’s current infringement

described above.

       93.     Neo Wireless has been damaged and continues to be damaged by each of

Apple’s infringement of the 941 patent.

             COUNT FIVE: INFRINGEMENT OF THE ’450 PATENT



                                             20
           Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 21 of 24




          94.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          95.    As described above, Defendant Apple has infringed and continues to
infringe the patents-in-suit by implementing certain cellular standards, including
particular 3GPP standards, into its products.
          96.    Apple directly infringes the ’450 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of the Apple’s Accused Instrumentalities implements the
portions of the 3GPP LTE standard specification that read on at least claim 7 the ’450
patent. See Exhibit J.
          97.    Apple’s Accused Instrumentalities meet at least one claim of the ’450
patent.
          98.    Apple makes, uses, offers to sell, sells, and imports Apple’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          99.    Apple therefore infringes the ’450 patent under 35 U.S.C. § 271(a).

          100.   Apple indirectly infringes the ’450 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          101.   Apple took the above actions intending to cause infringing acts by others.
          102.   Apple received actual notice of its infringement of the ’450 patent at least
as early as the date of service of Complaint. Therefore, Apple was or is now aware of the
‘450 patent or has willfully blinded itself as to the existence of the ’450 patent and made,
used, sold, offered to sell, imported and/or encouraged the making, using, selling,
offering to sell, or importing of the Accused Products despite knowing of an objectively
high likelihood that its actions constituted infringement of the ’450 patent at all times
                                              21
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 22 of 24




relevant to this suit. Alternatively, Apple subjectively believed there was a high
probability that others would infringe the ’450 patent but took deliberate steps to avoid
confirming that it was actively inducing infringement by others. Apple therefore infringes
the ’450 patent under 35 U.S.C. § 271(b).
       103.    Apple indirectly infringes the ’450 patent by contributing to infringement
by others, such as end-user customers by offering to sell and selling within the United
States components (that is, the Accused Instrumentalities) that constitute a material part
of the inventions claimed in the ’450 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’450 patent. Apple’s end-user customers
directly infringe the ’450 patent by, for example, using the cellular functionality of
Apple’s Accused Instrumentalities, including establishing communication with the
cellular wireless network and contending for access to resources on the network.
       104.    In offering to sell and selling the components specified above, Apple has

known these components to be especially made or especially adapted for use in an

infringement of the ’450 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Apple

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’450 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Apple

therefore infringes the ’450 patent under 35 U.S.C. § 271(c).

       105.    To the extent that Apple releases any new version of Apple’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’450 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Apple’s current infringement

described above.


                                             22
         Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 23 of 24




       106.    Neo Wireless has been damaged and continues to be damaged by each of

Apple’s infringement of the ’450 patent.

                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                PRAYER FOR RELIEF

       WHEREFORE Plaintiff Neo Wireless LLC asks this Court for an order granting

the following relief:

           a. a judgment in favor of Plaintiff that Apple has infringed, either literally

               and/or under the doctrine of equivalents, the patents-in-suit;

           b. a judgment and order requiring Apple to pay Plaintiff its damages, costs,

               expenses, and any enhanced damages to which Plaintiff is entitled for

               Defendant’s infringement;

           c. a judgment and order requiring Apple to provide an accounting and to pay

               supplemental damages to Plaintiff, including without limitation, pre-

               judgment and post-judgment interest;

           d. a judgment and order requiring Apple to pay ongoing royalties;

           e. a judgment and order finding that this is an exceptional case within the

               meaning of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorney

               fees against Apple; and

           f. any and all other relief as the Court may deem appropriate and just under

               the circumstances.




                                             23
       Case 6:21-cv-00026-ADA Document 1 Filed 01/13/21 Page 24 of 24




DATED: January 13, 2021                 Respectfully submitted,

                                        /s/ Jason D. Cassady
                                        Jason D. Cassady
                                        Texas State Bar No.
                                        Email: jcassady@caldwellcc.com
                                        CALDWELL CASSADY CURRY
                                        P.C.
                                        2121 N. Pearl St., Suite 1200
                                        Dallas, Texas 75201
                                        Telephone: (214) 888-4848
                                        Facsimile: (214) 888-4849

                                        T. John Ward, Jr.
                                        Texas Bar No. 00794818
                                        jw@wsfirm.com
                                        WARD, SMITH & HILL, PLLC
                                        1507 Bill Owens Parkway
                                        Longview, TX 75604
                                        903-757-6400
                                        903-757-2323 (Facsimile)


                                        Attorneys for Plaintiff Neo Wireless
                                        LLC




                                  24
